DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/7/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on 7/7/2022 have been considered but they are not persuasive.
Regarding the amended claim 1, the applicant argues the rejection under 35 USC 102(a)(1) is improper because Yang (US 2022/0059414) does not disclose the newly added claim limitation of “the 2nd channel structure of the 2nd transistor stack substantially overlaps the 1st channel structure of the 1st transistor stack in a vertical direction”. The examiner respectfully disagrees. At least Figure 1B and related text of Yang disclose the 2nd channel structure (122B, [32]) of the 2nd transistor stack (104B, [32]) substantially overlaps the 1st channel structure (122A, [32]) of the 1st transistor stack (104A, [32]) in a vertical direction (Z direction, figure). Therefore, the examiner maintains the rejection.
Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, lines 14-15, the limitation of “the 2nd channel structure”, “overlaps”, and “the 1st channel structure” should be corrected into “the 2nd channel structures”, “overlap”, and “the 1st channel structures”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2022/0059414).
Regarding claim 1, Yang discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a semiconductor device comprising: 
a substrate (138, [54]); 
a 1st transistor (102A, [32]) formed above the substrate (138, [54]), and having a 1st transistor stack (104A, [32]) comprising a plurality of 1st channel structures (122A, [32]), a 1st gate structure (112A, [32]) surrounding the 1st channel structures (122A, [32]), and 1st (left 110A, [32], figures) and 2nd (right 110A, [32], figures) source/drain regions at both ends of the 1st transistor stack (104A, [32]) in a 1st channel length direction (x direction, figures); and 
a 2nd transistor (102B, [32]) formed above the 1st transistor (102A, [32]) in a vertical direction (z direction, figures), and having a 2nd transistor stack (104B, [32]) comprising a plurality of 2nd channel structures (122B, [32]), a 2nd gate structure (112B, [32]) surrounding the 2nd channel structures (122B, [32]), and 3rd (left 110B, [32], figures) and 4th (right 110B, [32], figures) source/drain regions at both ends of the 2nd transistor stack (104B, [32]) in a 2nd channel length direction (y direction, figures), 
wherein the 3rd source/drain region (left 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures), and the 4th source/drain region (right 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures), and 
wherein the 2nd channel structure (122B, [32]) of the 2nd transistor stack (104B, [32]) substantially overlaps the 1st channel structure (122A, [32]) of the 1st transistor stack (104A, [32]) in a vertical direction (Z direction, figures).
Regarding claim 2, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a gate contact structure (101, [29]) connected to at least the 1st gate structure (112A, [32]); and 1st to 4th source/drain contact structures (103/105, [29]) extended straight downward from a metal layer (113/115, [29]) to be connected the 1st to 4th source/drain regions (left 110A/ right 110A/ left 110B/ right 110B, [32], figures), respectively.
Regarding claim 3, Yang discloses the semiconductor device of claim 2 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, at least the 1st (left 105, [29], figures) and 2nd (right 105, [29], figures) source/drain contact structure land on top surfaces of the 1st (left 110A, [32], figures) and 2nd (right 110A, [32], figures) source/drain regions.
Regarding claim 10, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st (x direction, figures) and 2nd (y direction, figures) channel length directions are different from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2022/0059414) in view of Zhang (US 2022/0013521).
Regarding claim 6, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st transistor stack (104A, [32]) is a nanosheet stack (108A, [32]) comprising a plurality of nanosheet layers (122A, [32]).
Yang does not explicitly disclose the 2nd transistor stack is a fin field-effect transistor (finFET) stack comprising a plurality of fin structures.
Zhang teaches, in at least figures 17A, 17B, and related text, the device comprising the 2nd transistor stack (transistor of 157, [108]) is a fin field-effect transistor (finFET) stack comprising a plurality of fin structures (157, [108]), for the purpose of reducing structural limitations by using vertically oriented channels for a top gate of the stacked device and horizontally oriented channels for a bottom gate of the stacked device ([88]).
Yang and Zhang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Zhang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yang to have the 2nd transistor stack being a fin field-effect transistor (finFET) stack comprising a plurality of fin structures, as taught by Zhang, for the purpose of reducing structural limitations by using vertically oriented channels for a top gate of the stacked device and horizontally oriented channels for a bottom gate of the stacked device ([88], Zhang).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “a channel width of the 1st channel structures is equal to a channel length of the 2nd channel structures” in combination with other elements of the base claims 1 and 7. 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “a part of the 1st gate structure is extended above the 1st transistor stack to a side of the 2nd transistor stack to be disposed next to the 2nd gate structure” in combination with other elements of the base claims 1 and 11.
Claims 13-16 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “a channel width of the 1St channel structures is equal to a channel length of the 2nd channel structures” in combination with other elements of the base claims 13.
Claims 19-21, 23-26 and 28-29 are allowed because the prior art of record, US 2020/0235098 in view of US 2022/0059414, neither anticipates nor render obvious the limitations of the base claims 19 that recite “(c) removing the 1st dummy gate on at least parts of at least 1st and 2nd sides among four sides of the 1st transistor stack, and forming 1st and 2nd source/drain regions on the 1st and 2nd sides of the 11st transistor stack, respectively, where the 1st dummy gate is removed; (d) removing the 2nd dummy gate on at least parts of at least 3rd and 4th sides among four sides of the 2nd transistor stack, and forming 3rd and 4th source/drain regions on the 3rd and 4th sides of the 2nd transistor stack, respectively, where the 2nd dummy gate is removed” in combination with other elements of the base claims 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811